DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 09, 2020 has been entered.

Information Disclosure Statement
The information disclosure statements filed July 9, 2020 and July 16, 2020 have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 122 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, the claim limitation “the spacer portions are rounded” is indefinite because the metes and bounds of what is rounded is uncertain. Clarification and/or correction is respectfully requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 

Claims 77-81, 84-89, 103, 105-121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US WO2012/043051 to Terumo Kabushiki Kaisha in view of US 20090178923 to Marquant et al. (Marquant) and US 20110189762 to Say (Say). For purposes of examination, reference will be made to corresponding US patent application US 20130225957A1 (Kawamoto).  

In regards to Claims 77, 84, 103 and 105, Kawamoto teaches a sensor module (Title) comprising: a skin piercing member having a skin piercing end positioned opposite from a base end, the skin piercing member having an inner surface defining a lumen that extends along the central longitudinal axis from the skin piercing end toward the base end, the lumen having a lumen axis (Fig. 1A, 1C and 10); a blood sample analysis zone located entirely within the lumen of the skin piercing member (para. 0116 “the blood glucose level measurement can be carried out by use of only the blood sampled into the tubular sensor 100.”); a capillary flow stop for stopping capillary flow at a predetermined location within the lumen of the skin piercing member (para. 0107 and 0109 after cavity 51 is filled with bio-fluid to the vent hole 42b, the capillary flow of the bio-fluid blood stops because air can no longer be displaced. For further clarification, the vent holes in the needle sensor acts as a flow stop when the capillary flow blocks the vent hole which stops capillary flow because air can no longer be displaced.); an elongated working electrode position within the lumen, the working electrode having a length that extends along the lumen axis, the working electrode including sensing chemistry that extends along the length of the working 

Marquant teaches an electrode insert arrangement, including an insulating substrate layer, the insulating substrate layer having a non-circular cross-section for the purpose of providing an isolation element for accurate current detection to be achieved (see entire document, for example Fig. 7 and para.  0018, 0019, 0024, 0078 and 0079). Similarly, Say teaches an alternate electrode insert arrangement, including an insulating substrate layer, the insulating substrate layer having a non-circular cross-section 

In regards to Claim 78, Kawamoto teaches the sensor module further comprises a base to which the carrier is mounted (Fig. 10, para. 0103-0106), wherein the carrier can slide relative to the base between a first position where the skin piercing end of the skin piercing member is exposed and a second position wherein the skin piercing member is retracted (see entire document, for example para. 0108), wherein the skin piercing member extends no more than 3 millimeters beyond the base when in the first position, wherein the sensor module does not include an active means for drawing blood into the lumen (see entire document, for example para. 0051 and 0105 “capillary action” and 0041 “puncture depth", see MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 

In regards to Claim 79, 108 and 116, Kawamoto teaches the blood sample analysis zone extends for at least a majority of a length of the skin piercing member and at least a majority of the elongated working electrode (para. 0015 “Each of the plurality of electrodes is electrically conductive and extending continuously from adjacent the distal end portion of the tubular body towards the proximal end of the tubular body” and para. 0045 “The electrodes are on the insulation layer 2 and extend in the longitudinal direction of the tubular body 1 continuously from one end to the other end of the tubular body 1.”)

In regards to Claim 80, Kawamoto teaches a vent positioned at the capillary stop for venting of air displaced by rapid filling of a capillary space by blood (inherent to enable capillary action).

In regards to Claim 81 and 111, Kawamoto teaches the sensing chemistry is a dry sensing chemistry that is hydrated as the blood flows along the lumen, wherein the sensing chemistry is dielectric when dry, and transitions from semi-conductive to conductive as the sensing chemistry hydrates, and wherein the sensing chemistry includes glucose oxidase or glucose dehydrogenase (para. 0048 “glucose oxidase and glucose dehydrogenase is immobilized in a dry state”).  

In regards to Claims 85, 89 and 109, because the subject matter of Claims 85, 89 and 109 directed to a method is not distinct from the subject matter of Claim 77, which directed to an 

In regards to Claims 86-88 and 112-114, Kawamoto teaches the sample analysis zone includes a controlled area of sensing chemistry at least 10, 20 and 30 times as large as a transverse cross-sectional area of the skin piercing member (see entire document, for example para. 0028, 0040, 0041, 0055 and 0116 and see MPEP 2144.05, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to Clam 106, Kawamoto teaches the blood analysis zone within the skin piercing member fills passively when a tip of the skin piercing member is disposed in a capillary blood field less than 3 millimeters beneath the skin of a user (see entire document, for example para. 0051 and 0105 “capillary action”). For clarification, proving the skin piercing member is disposed in a capillary blood field, the skin piercing member will fill by capillary action. 

In regards to Claims 110 and 118, Kawamoto teaches wherein the sensing portion of the working electrode is positioned within the blood sample collection zone such that a first section of the sensing portion of the working electrode is subcutaneous during testing and a second section of the sensing portion, of the working electrode extends outside the body during testing (see entire document for example, para. 0051 “blood sampling may be carried out, with the tubular sensor 100 maintained in a punctured state with respect to the patient's skin.") and Marquant teaches the extrusion of the dielectric carrier having a non-circular cross-section for the purpose of providing an isolation element for accurate current detection to be achieved (see entire document, for example para. 0072).  It would have been 

In regards to Claim 117, Kawamoto teaches the sensing portion of the working electrode extends through an entire length of the blood sample collection zone (see entire document, for example Fig. 1C, 5C and para. 0045 “The electrodes are on the insulation layer 2 and extend in the longitudinal direction of the tubular body 1 continuously from one end to the other end of the tubular body 1.”).

In regards to Claim 107, Kawamoto teach the essential features of the claimed invention, except for the elongated working electrode is formed by a conductive fiber or wire. Say teaches elongated working electrode formed by a conductive fiber or wire for use in providing a channel at the interior region of a lumen defined between an insulating layer and the elongated member such that it is along the length of the elongated member and sized to allow the test material to move along the length of the sensor (Abstract) for the purpose of providing an electrode for sensing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the electrode in the needle sensor taught by Kawamoto with the electrode taught by Say as substituting one known electrode for another known electrode for the purpose of providing an electrode for sensing.  

In regards to Claim 115, Kawamoto teaches wherein the skin piercing member defines a diameter less than or equal to a 30 gauge needle (para. 0040, 0.1 to 0.3 mm and see MPEP 2144.05, "[W]here the 

In regards to Claim 119, Marquant teaches the elongate carrier also including spacer portions that engage the inner surface of the lumen at discrete locations to generally center the electrode insert arrangement within the lumen (see entire document, for example Fig. 7 first web 36, second web 38 and third web 40 and  para. 0081-0082).  

In regards to Claim 120, upon modifying Kawamoto in view of Marquant and Say as discussed above, upon substituting the electrode arrangement using the elongated carrier disclosed by Marquant and Fig. 7 or the elongated carrier disclosed by Brister, Fig7J, a first flow passage area and a second flow passage area, each passage area being between the elongated electrode and the inner surface of the lumen would inherently occur. 

In regards to Claim 121, Kawamoto teaches wherein at least one of the first and second elongate electrodes is a working electrode including sensing chemistry, and wherein when the blood sample analysis zone is filled with blood, a wetted surface area of the sensing chemistry of the working electrode extends from the location adjacent the tip of the skin piercing member to the capillary stop (see entire document, for example Fig. 1C, 5C and para. 0015 “extending continuously from adjacent the distal end portion of the tubular body toward the proximal end of the tubular body”, and para. 0107 and 0109 vent holes (For further clarification, the vent holes in the needle sensor acts as a flow stop when the capillary flow blocks the vent hole which stops capillary flow because air can no longer be displaced.) and para. 0048 “glucose oxidase and glucose dehydrogenase is immobilized in a dry state”).  

Claims 82 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over WO2012/043051 to Terumo Kabushiki Kaisha in view of in view of US 20090178923 to Marquant et al. (Marquant) and US 20110189762 to Say (Say), as applied to Claims 77-81, 84-89, 103, 105-121 above, in further view of US 20020061589A1 to King et al. (King). For purposes of examination, reference will be made to corresponding US patent application US 20130225957A1 (Kawamoto). In regards to Claim 82 and 83, Kawamoto teaches the essential features of the claimed invention, including methods of making an electrode (para. 0057), but does not explicitly teach the insulating substrate layer includes an elongated micro extrusion that carries the working electrode and a reference electrode and the electrodes are applied as a layer to the micro extrusion. King teaches method of construction of an electrode assembly is by adapting the known technique of extrusion micro-fabrication for the purpose of making electrodes that are separable (para. 0158). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the making of an electrode taught by Kawamoto with the method of making separable electrodes taught by King as a substitution of one known method with an equivalent.  

Claim 122 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over WO2012/043051 to Terumo Kabushiki Kaisha in view of in view of US 20090178923 to Marquant et al. (Marquant) and US 20110189762 to Say (Say), as applied to Claims 77-81, 84-89, 103, 105-121 above, in further view of US 6500144 to Russell et al. (Russell) and US 5800350 to Coppleson et al. (Coppleson). For purposes of examination, reference will be made to corresponding US patent application US 20130225957A1 (Kawamoto). In regards to Claim 122, Kawamoto modified teach the essential features of the claimed invention, except for wherein the spacer portions are rounded. Russell teaches a self-mounting center support having enlarged rounded ends for the purpose of positioning .  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See US 20070032717 to Brister et al. Fig. 7J

Response to Amendments and Arguments
Applicant's amendments and arguments filed July 9, 202 have been fully considered.
In response to the rejection under 35 USC 103, Applicant argues:
The combination of Terumo and Marquant does not disclose or suggest an electrode insert arrangement is positioned within the lumen so that the capillary flow flows between a working electrode and an inner surface of a skin piercing member in combination with the other features recited in claim 77. 

	In reply thereto, as pointed out above, upon substituting the electrode arrangement for the reasons explained, capillary flow between the working electrode and the inner surface of the skin piercing member would inherently occur.
	In addition, Applicant argues:
The combination of Terumo and Marquant does not disclose or suggest an elongate extrusion carrying the working electrode and also separating the working electrode from an interior surface of the skin piercing member so that blood entering the lumen of the skin piercing member flows between the working electrode and the interior surface of the skin piercing member in combination with the other features recited in claim 110…. Marquant discloses a sensor 10 configured to be implanted in a body tissue and/or inserted subcutaneously. The electrodes 16, 18, 20 of the sensor 10 are enclosed within the body of the user after insertion and exposed to the blood/tissue therein. See Marquant, paragraph [0067]; and FIG. 2. Referring to FIG. 1 

	In response thereto, Marquant is cited for the proposition of an electrode insert arrangement which is substitutable for the electrode insert arrangement of Terumo.  Marquant’s subsequent utilization of the electrode configuration is not in contradiction to making the substitution. In addition, although Marquant subsequently inserts the electrode configuration into the patient, Applicant also teaches its electrode configuration is useable in a catheter insert for continuous monitoring application (see entire published Specification, para. 0075 “The multi-electrode configuration may also be used as a catheter insert for continuous or remote monitoring applications.”). Accordingly, it is evident that the electrode configurations are substitutable among many applications. 
	Consequently, the arguments are non-persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791